Citation Nr: 0720353	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the cervical spine.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1993 to 
July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision, in which the RO, 
inter alia, continued the veteran's 10 percent rating for 
degenerative changes of the cervical spine.  In January 2007, 
the veteran testified during a Board hearing at the RO before 
the undersigned Veterans Law Judge; a transcript of the 
hearing is of record.

As a final preliminary matter, the Board notes that, during 
the January 2007 Board hearing, the veteran submitted to the 
Board additional evidence for consideration in connection 
with the claim on appeal, along with a waiver of RO 
jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  From April 6, 2005, to January 3, 2007, degenerative 
changes of the cervical spine were most severely manifested 
by forward flexion of the cervical spine to 40 degrees.  

2.  Since January 4, 2007, degenerative changes of the 
cervical spine have manifested with forward flexion of the 
cervical spine limited to 30 degrees.




CONCLUSIONS OF LAW

1.  From April 6, 2005, to January 3, 2007, the criteria for 
a rating in excess of 10 percent for degenerative changes of 
the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).

2.  Since January 4, 2007, the criteria for a rating of 20 
percent for degenerative changes of the cervical spine have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also requested 
the veteran to submit any evidence in his possession that 
pertained to the claim.  This letter clearly meets 
Pelegrini's timing-of-notice requirement.

Additionally, the July 2006 SOC set forth the criteria for 
higher ratings for the disability under consideration.  A 
March 2006 RO letter informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  After the 
veteran was afforded opportunity to respond to the March 2006 
letter identified above, the July 2006 SOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of the March 2006 VCAA-
compliant notice letter.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service VA outpatient treatment 
records from the East Orange, New Jersey VA Medical Center 
(VAMC), private medical records, and VA examination reports.  
In addition, the veteran testified during a Board hearing and 
the transcript of such hearing is of record.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet App. at  543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of January 1997, the RO 
granted service connection and assigned an initial 10 percent 
rating for degenerative changes of the cervical spine, 
effective July 9, 1996.  The initial rating was assigned 
under the provisions of 38 C.F.R. § 4.71a, DC 5290, for 
limitation of motion of the cervical spine.  The veteran 
filed a claim for increase in April 2005.

Effective September 26, 2003, the diagnostic code for rating 
degenerative changes of the cervical spine was changed to 
5242; however, the criteria for rating all musculoskeletal 
spine disabilities are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.  That formula 
provides for a 10 percent rating for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent rating is assignable for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
assignable for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assignable for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent rating is assignable for unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See 38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion, extension, and 
lateral flexion to 45 degrees, each, and rotation to 80 
degrees, are considered normal range of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Plate V.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

A.  From April 6, 2005, to January 3, 2007

Considering the medical evidence in light of the above, the 
Board finds that from April 6, 2005, to January 3, 2007, a 
rating in excess of 10 percent for the veteran's degenerative 
changes of the cervical spine is not warranted.

In this regard, the January 2005 VA examination report 
reflects that the veteran reported that his neck flared with 
overuse approximately twice a year with severe pain for three 
weeks with minimal activity for the first week out of those 
three weeks.  The examiner noted that this was severe pain in 
the entire spine and not just in the veteran's cervical 
spine.  Examination of the cervical spine revealed no 
tenderness, no spasm and normal curvatures.  Forward flexion 
was to 40 degrees, extension was to 70 degrees with pain, 
right lateral bending was to 40 degrees, left lateral bending 
was to 50 degrees, and bilateral rotation was to 60 degrees 
with some pain.  There was no diminution in any of these 
ranges of motion with repetitive testing.  Motor strength 
throughout all planes about the bilateral shoulder, elbows, 
wrists, and fingers was normal, although the right was 
slightly less strong than his left and he was left-hand 
dominant.  He had normal sensation throughout both upper 
extremities and deep tendon reflexes at the biceps and 
triceps were normal.  The examiner noted that he had no 
DeLuca criteria for the cervical spine.  September 2004 
private X-rays were reviewed, which revealed a negative 
result for the cervical spine.

May 2005 and June 2005 private medical records from B.S., 
D.C. indicates that the veteran complained of neck stiffness.  
There was osseous tenderness over C4, C6, and C7.  There was 
osseous malposition/asymmetry at C4, and segmental 
hypomobility at C4.  A June 2005 record revealed that the 
veteran's neck was less stiff and he had less pain while 
walking.

On May 2006 VA examination, the veteran denied any flare-ups 
and fatigue.  He reported mild decreased motion and 
stiffness, but no weakness.  He also reported mild spasm and 
moderate pain in the cervical spine with a frequency of one 
to six days a week.  There was no radiation of the pain.  
Physical examination of the cervical spine revealed normal 
posture, gait, and head position, and no abnormal spinal 
curvatures.  There was mild tenderness on the left cervical 
sacrospinalis.  Forward flexion of the cervical spine was to 
45 degrees, extension was to 45 degrees, bilateral lateral 
flexion was to 45 degrees, and bilateral lateral rotation was 
to 80 degrees.  There was no additional limitation of motion 
on repetitive use of the joints.  Neurological testing, which 
included motor strength, sensory examination, and reflex 
examination were all normal.  Regarding the veteran's 
cervical spine disability and its effect on his occupational 
activities, the examiner noted that the veteran was assigned 
different duties at work because his cervical spine 
disability had significant effects on his job as a 
correctional officer.  The veteran reported that he had 
concerns about his ability to deal with troubling situations, 
which would require him to defend himself.  Therefore, he 
currently worked in an environment where there was no direct 
interaction with inmates.  The veteran's cervical spine 
disability had no effect on his daily activities.

The record reflects that from April 6, 2005, to January 3, 
2007, the veteran's limitation of motion of the cervical 
spine was limited to no less than 40 degrees in forward 
flexion and combined range of motion of the cervical spine 
was limited to no less than 295 degrees.  Therefore, the 
veteran's limitation of motion of the cervical spine would 
not allow for a rating in excess of 10 percent as his forward 
flexion was not 30 degrees or less and the combined range of 
motion of the cervical spine was not less than 170 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  In addition, 
the veteran was not shown to have muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour of the cervical spine, nor was he found to 
have ankylosis of the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243.  Therefore, a rating in excess of 
10 percent for the veteran's degenerative changes of the 
cervical spine from April 6, 2005, to January 3, 2007, is not 
warranted.

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for degenerative changes of the cervical 
spine, from April 6, 2005, to January 3, 2007, must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Since January 4, 2007

A January 2007 private medical record from the Lighthouse 
Family Chiropractic Center shows that the veteran complained 
of frequent to constant pain in the bilateral region of the 
neck.  He rated the pain as a six out of 10 with 10 being 
extreme pain.  The symptoms were aggravated by turning from 
one side to the other.  The veteran also reported that the 
pain caused headaches.  Objective examination of the cervical 
spine revealed moderate to severe tenderness over the 
cervical region.  There was moderate spasm over the posterior 
cervical spine.  Vertebral malalignments were found at C1/C2, 
C5/C6/C7.  Range of motion of the cervical spine in flexion 
was to 30 degrees, extension was to 30 degrees, bilateral 
lateral flexion was to 30 degrees, right rotation was to 65 
degrees, and left rotation was to 60 degrees.  Lateral 
flexion and rotation produced pain and tightness.  Cervical 
X-rays revealed a normal study with the exception of a 10-20 
percent decrease in normal cervical lordosis.  In addition, 
mild osteoarthritis was present at C5/C6 levels.

The Board finds that based on the January 2007 private 
medical record, a 20 percent rating from January 4, 2007, the 
date of the medical treatment, is warranted.  In this regard, 
the veteran is found to have forward flexion limited to 30 
degrees, for which, according to the rating criteria, a 20 
percent rating is allowed.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243.  However, as the veteran is not found to 
have forward flexion of the cervical spine limited to 15 
degrees or less or ankylosis of the cervical spine, a rating 
in excess of 20 percent, from January 4, 2007, is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence noted above, and affording the 
appellant all reasonable doubt, the Board finds that the 
criteria for a 20 percent rating for degenerative changes of 
the cervical spine, since January 4, 2007, are met.



C.  Both periods

Regarding the DeLuca factors, the Board finds that an 
increased rating (in excess of 10 percent from April 6, 2005, 
to January 3, 2007, and in excess of 20 percent since January 
4, 2007) is not warranted even considering any functional 
loss due to pain and other factors.  See DeLuca, 8 Vet. App. 
at 204-7.  In this regard, the Board notes that the January 
2005 and May 2006 VA examiners found no additional limitation 
of motion on repetitive range of motion testing, and the 
January 2005 VA examiner found that the veteran had no DeLuca 
criteria for his spine.  Regarding the veteran's testimony 
during the January 2007 Board hearing that he has taken a job 
as an investigator, which has no promotion potential, instead 
of pursuing his previous job as a correction officer because 
of his safety and the safety of others, the Board finds that 
an increased rating beyond those assigned by the RO and the 
20 percent rating assigned in the present decision since 
January 4, 2007, is still not warranted.  As such, although 
the veteran is concerned as to the type of job that he can 
perform because of his cervical spine disability, he has not 
shown through objective examination that the position of 
correctional officer causes additional functional limitation 
on use, to include fatigue, weakness, or additional pain.  
Further, although his wife stated in a January 2007 letter 
that the veteran's back pain prevented him from participating 
in household chores, marital obligations, and activities with 
family and friends, she did not specify whether the pain was 
from the veteran's cervical spine, as the evidence shows that 
the veteran also has nonservice-connected lumbar spine back 
pain.  In addition, her testimony is not supported by the 
objective evidence of record that shows that the veteran's 
cervical spine is not additionally limited on repetitive use 
and that the cervical spine does not affect his activities of 
daily living.  Therefore, even considering DeLuca, the 
veteran's cervical spine disability does not warrant a rating 
in excess of 10 percent prior to January 4, 2007, and does 
not warrant a rating in excess of 20 percent, since January 
4, 2007.




ORDER

From April 6, 2005, to January 3, 2007, a rating in excess of 
10 percent for degenerative changes of the cervical spine is 
denied.

Since January 4, 2007, a rating of 20 percent for 
degenerative changes of the cervical spine is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


